UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-50035
                          Summary Calendar


UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                  versus

JOSE INES CASTRO-FAVELA,
                                                 Defendant-Appellant.


            Appeal from the United States District Court
                For the Western District of Texas
                        (94-CR-152-ALL)
                          (October 17, 1995)


Before      POLITZ,      Chief    Judge,   HIGGINBOTHAM              and
BENAVIDES, Circuit Judges.
PER CURIAM:*
         Jose   Castro-Favela    appeals   his    conviction   for   the
importation of heroin into the United States in violation of
21       U.S.C.   §§   952(a)    and   960(a)(1).      Castro-Favela's
court-appointed counsel has filed a brief as required by Anders



     *
    Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
v. California1 and has moved to withdraw from this case.
Castro-Favela has been notified of this action, but has not
responded. Having reviewed the counsel's brief and the entire
record, and finding no nonfrivolous issue on appeal, we relieve
counsel from further responsibilities herein and the appeal is
dismissed.2




   1
    386 U.S. 738 (1967).
   2
    See Loc.R. 42.2.
                              2